


























LOAN AGREEMENT







by and between







HARTMAN BENT TREE GREEN, LLC,

a Texas limited liability company







and







SECURITY LIFE OF DENVER INSURANCE COMPANY,

a Colorado corporation










Dated as of June 13, 2014
































[LOAN AGREEMENT]

Voya No. 29056




--------------------------------------------------------------------------------




LOAN AGREEMENT




THIS AGREEMENT is made and entered into as of June 13, 2014 by and between
HARTMAN BENT TREE GREEN, LLC, a Texas limited liability company (“Borrower”),
and SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation
(“Lender”).




WITNESSETH:




WHEREAS, Borrower, has requested that Lender make that certain loan (the “Loan”)
to Borrower in the aggregate principal amount of $8,400,000.00; and




WHEREAS, Lender is willing to make the Loan to Borrower on the terms and subject
to the conditions and requirements set forth in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties to this Agreement hereby agree as follows:







ARTICLE I




DEFINITIONS; CONSTRUCTION




Section 1.1

Definitions.  For purposes of this Agreement, the following terms shall have the
indicated meanings as set forth below:




“Affiliate” shall mean any corporation, limited liability company, partnership
or other entity which is controlling of, controlled by or under common control
with Borrower.




“Affiliate Entities” shall mean, collectively, those entities set forth on
Exhibit “A” attached hereto, but excluding Borrower.




“Affiliate Loans” shall mean, collectively, those certain loans Lender made to
the Affiliate Entities of even date herewith, which Affiliate Loans, together
with the Loan, are in the original aggregate principal amount of $49,725,000.00.




“Affiliate Notes” shall mean, collectively, those certain promissory notes
executed by the Affiliate Entities and payable to the order of Lender as
evidence of the Affiliate Loans, and any extension, renewal, modification or
replacement thereof or therefor.




“Affiliate Properties” shall mean, collectively, the properties, including the
land and all improvements, fixtures and related personal property located
thereon, listed on Exhibit “A”, but excluding the Property, and as more
particularly described as “Premises” in the mortgages, security deeds and deeds
of trust executed this date by the Affiliate Entities in favor of Lender, to be
recorded in the real estate records of the counties where the Affiliate
Properties are located.




“Agreement” shall mean this Loan Agreement, as amended, supplemented or modified
from time to time.




“Assignment of Management Agreement” shall mean, the Assignment, Consent and
Subordination Regarding Management Agreement executed this date by Borrower in
favor of Lender, and any modifications or replacements thereof or therefor.




“Assignments of Rents and Leases” shall mean the first priority Assignment of
Rents and Leases executed this date by Borrower in favor of Lender, and any
extensions, renewals, modifications or replacements thereof or therefor.




“Borrower” shall have the meaning given such term in the preamble to this
Agreement and shall include its successors and assigns.




“Borrower Guarantees” shall mean, collectively, the Limited Guarantees executed
this date by Borrower and Affiliates of Borrower in favor of Lender guaranteeing
the Affiliate Loans, and any extensions, renewals, modifications or replacements
thereof or therefor.




“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banks in Atlanta, Georgia are customarily closed.




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.




“Collateral” shall mean any and all of the property which is granted, pledged or
assigned to Lender or in which Lender is otherwise granted a Lien to secure the
obligations pursuant to any and all of the Security Documents.




“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.




“Environmental Indemnification Agreement” shall mean the Environmental
Indemnification Agreement executed this date by Borrower in favor of Lender, and
any extensions, renewals, modifications or replacements thereof or therefor.




“Event of Default” shall have the meaning provided in Article VII hereof.




“Improvements” shall mean all improvements constructed on the Land.




“Land” shall mean, collectively, all of the real property described and defined
as “Land” in the Security Instruments.




“Leases” shall have the meaning given such term in the Security Instruments.




“Lender” shall have the meaning given such term in the preamble to this
Agreement and shall include such Persons’ successors and assigns.




“Lien” shall mean any mortgage, deed to secure debt, deed of trust, pledge,
security interest, security deposit, encumbrance, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction).




“Loan” shall have the meaning given such term in the preamble to this Agreement.




“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Documents, and any other certificates or written undertakings of
Borrower or guarantors in favor of Lender delivered contemporaneously with the
delivery of this Agreement, other than the Environmental Indemnification
Agreement.




“Material Adverse Effect” shall mean a material adverse effect upon, or a
material adverse change in, any of the (i) results of operations, properties, or
financial condition of Borrower, (ii) validity, binding effect or enforceability
of any Loan Document or the Environmental Indemnification Agreement, or (iii)
ability of Borrower to perform its payment obligations or other Obligations
under the Loan Documents or the Environmental Indemnification Agreement.




“Mortgage” shall mean the first priority Deed of Trust, Security Agreement,
Financing Statement, and Fixture Filing executed this date by Borrower in favor
of Lender, to be recorded in the real estate records of the county where the
Property is located, and any extensions, renewals, modifications or replacements
thereof or therefor.




“Note” shall mean the Promissory Note executed by Borrower and payable to the
order of Lender as evidence of the Loan, and any extension, renewal,
modification or replacement thereof or therefor.




“Obligations” shall mean, collectively, all amounts now or hereafter owing to
Lender by Borrower pursuant to the terms of or as a result of this Agreement,
the Note, or any other Loan Documents or the Environmental Indemnification
Agreement, including without limitation, the unpaid principal balance of the
Loan and all interest, fees, expenses and other charges relating thereto or
accruing thereon, as well as any and all other indebtedness, liabilities,
covenants, duties and obligations of Borrower, whether direct or indirect,
absolute or contingent, or liquidated or unliquidated, monetary or non-monetary,
which may be now existing or may hereafter arise under or as a result of any of
the Loan Documents, the Environmental Indemnification Agreement, the Borrower
Guarantees, and together with any and all renewals, extensions, or modifications
of any of the foregoing.




“Person” shall mean any individual, partnership, limited partnership, limited
liability company, firm, corporation, association, joint venture, trust or other
entity, or any government or political subdivision or agency, department or
instrumentality thereof.




“Pooled Loans” shall mean, collectively, the Loan and the Affiliate Loans.

“Pooled Notes” shall mean, collectively, the Note and the Affiliate Notes.

“Pooled Properties” shall mean, collectively, the Property and the Affiliate
Properties.




“Prepayment Premium” shall have the meaning given to such term in the Note.




“Property” shall mean, collectively, the Land and Improvements, fixtures and
related personal property located thereon, and as more particularly described as
“Premises” in the Security Instruments.  




“Requirements” shall have the meaning given such term in Section 4.12 hereof.




“Second Assignment of Rents and Leases” shall mean, the Assignment of Rents and
Leases (Second Priority) executed this date by Borrower in favor of Lender, and
any modifications or replacements thereof or therefor, which secures, in part,
the obligations under the Borrower Guarantees and which shall be junior and
subordinate to the Assignment of Rents and Leases.




“Second Mortgage” shall mean the Deed of Trust, Security Agreement, Financing
Statement, and Fixture Filing (Second Priority) executed this date by Borrower
in favor of Lender, to be recorded in the real estate records of the county
where the Property is located, and any extensions, renewals, modifications or
replacements thereof or therefor, which secures, in part, the obligations under
the Borrower Guarantees and which shall be junior and subordinate to the
Mortgage.




“Second Security Instruments” shall mean, collectively, the Second Mortgage, the
Second Assignment of Rents, and the UCC Financing Statements, executed this date
by Borrower in favor of Lender, to be recorded in the real estate records of the
county where the Property is located, and any extensions, renewals,
modifications or replacements thereof or therefor, which secure, in part, the
obligations under the Borrower Guarantees.




“Security Documents” shall mean, collectively, the Security Instruments, the
Assignment of Management Agreement, the Borrower Guarantees, and each other
affidavit, certificate, security, mortgage, assignment, financing statements or
other collateral document, whether now existing or hereafter executed and
delivered in connection with, or securing any or all of, the Obligations.




“Security Instruments” shall mean, collectively, the Mortgage, the Assignment of
Rents and Leases, the UCC Financing Statements, the Second Security Instruments,
and other security instruments executed this date by Borrower in favor of
Lender, to be recorded in the real estate records of the county where the
Property is located, and any extensions, renewals, modifications or replacements
thereof or therefor.




“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature, now
or hereafter imposed or levied by the United States of America, or any state or
local government or by any department, agency or other political subdivision or
taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto other than taxes on the income
of Lender.




Section 1.2

Other Definitional Terms.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole, and not to any particular provision of this Agreement.
 Any pronoun used herein shall be deemed to cover all genders and all singular
terms used herein shall include the plural and vice versa.  Unless otherwise
expressly indicated herein, all references herein to a period of time which runs
“from” or “through” a particular date shall be deemed to include such date, and
all references herein to a period of time which runs “to” or “until” a
particular date shall be deemed to exclude such date.




ARTICLE II

LOANS




Section 2.1

Disbursement.  Subject to the terms and conditions of this Agreement, Lender
agrees to advance to Borrower the Loan.




Section 2.2

Note; Repayment of Principal and Interest.  Borrower’s obligations to pay to
Lender the principal of and interest on the Loan shall be evidenced by the
records of Lender and by the Note.  The Loan shall bear interest at the rate or
rates per annum specified in the Note and such interest shall be calculated and
shall be paid and shall accrue in the manner specified in the Note.




ARTICLE III

GENERAL TERMS




Section 3.1

Fees.  In consideration of Lender’s entering into this Agreement and making the
Loan hereunder, Borrower agrees to pay (from deposits previously delivered to
Lender) to Lender, on the date of the funding of the Loan hereunder, a
processing fee in the amount set forth in the Application Letter, as amended to
date, which processing fee shall be deemed fully earned upon Lender’s execution
and delivery of this Agreement and the funding of the Loan.




Section 3.2

Payments, Prepayments and Computations.  Except as may be otherwise specifically
provided herein, all payments by Borrower with respect to the Loan or any other
Obligations under this Agreement or any of the other Loan Documents or the
Environmental Indemnification Agreement shall be made without defense, set-off
or counterclaim to Lender not later than 2:00 p.m. (Eastern Time) on the date
when due and shall be made in lawful money of the United States of America in
immediately available funds.  Any payment received by Lender on a non-Business
Day or after 2:00 p.m. (Eastern Time) on any Business Day shall be deemed
received by Lender at the opening of its business on the next Business Day.
 Whenever any payment to be made hereunder or under the Note or any of the other
Loan Documents or the Environmental Indemnification Agreement shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the applicable rate during such
extension.  Interest shall be calculated on the basis of a year consisting of
360 days and with twelve thirty-day months, except that interest due and payable
for less than a full month shall be calculated by multiplying the actual number
of days elapsed in such period by a daily interest rate based on a 360-day year.
 The Loan may not be prepaid in whole or in part except as specifically provided
in the Note and this Agreement.




Section 3.3

Collateral.  The Obligations shall be secured pursuant to any or all Security
Documents.  Borrower also shall execute or deliver (or cause to be executed and
delivered) any and all financing statements and such other documents as Lender
may reasonably request from time to time in order to perfect or maintain the
perfection of Lender’s Liens under such Security Documents.




Section 3.4

Agreements Regarding Interest and Other Charges.  Borrower and Lender hereby
agree that the only charges imposed or to be imposed by Lender upon Borrower for
the use of money in connection with the Loan is and will be the interest
required to be paid under the provisions of this Agreement as well as the
related provisions of the Note.  In no event shall the amount of interest due
and payable under this Agreement, the Note or any of the other Loan Documents or
the Environmental Indemnification Agreement exceed the maximum rate of interest
allowed by applicable law.  It is the express intent hereof that Borrower not
pay and Lender not receive, directly or indirectly or in any manner, interest in
excess of that which may be lawfully paid under applicable law.  Any and all
charges, fees, and other amounts payable hereunder not identified as “interest”
are not intended, and shall not be deemed, to be interest.  All interest, and
all other charges, fees or other amounts deemed to be interest notwithstanding
the preceding sentence, which are paid or agreed to be paid to Lender under this
Agreement, the Note or any of the other Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, allocated and spread on a pro
rata basis throughout the entire actual term of the Loan (including any
extension or renewal period), or at Lender’s election and to the extent
permitted by applicable law, credited as a payment of principal (without any
Prepayment Premium).




Section 3.5

Reserved.




Section 3.6

Cross-Default/Cross-Collateralization.  As additional security for the Loan, the
terms of the Security Instruments shall provide for the cross-collateralization
and cross-default of the Pooled Loans.  The Security Instruments provide,
without limitation, that upon the occurrence of an Event of Default, under the
terms and conditions of any of the Pooled Loans, Lender shall be entitled to
exercise any and all remedies under any Security Instrument and/or mortgages,
deeds to secure debt, or deeds of trust securing the Pooled Loans, including but
not limited to, accelerating each of the Pooled Notes and conducting a
foreclosure sale on any one or more of the Pooled Properties.  Lender has
elected to structure such cross-collateralization and cross default in the
following manner:




(a)

Borrower shall execute and deliver the Loan Documents required hereunder
(including the Security Instruments) and the Environmental Indemnification
Agreement;




(b)

Borrower shall execute and deliver the Borrower Guarantees which guarantees will
be secured by the Second Security Instruments;




(c)

Upon the occurrence of an Event of Default under any of the Pooled Loans, Lender
may elect to proceed to foreclose under any of the Security Instruments or the
mortgages, deeds to secure debt, or deeds of trust securing the Affiliate Loans
or any guarantees relating thereto in such order as it may elect in its sole
discretion;




(d)

Lender shall not be required to accept prepayment of the Loan or any of the
other Pooled Loans pursuant to the prepayment provisions of the Note or the
respective Affiliate Notes (with applicable prepayment premium) without a
simultaneous prepayment in full of the other Pooled Loans pursuant to the Note
or the Affiliate Notes, respectively; provided, however, that Borrower may
prepay the Loan pursuant to the Substitution provisions in Section 3.08 hereof
without the simultaneous prepayment in full of the other Pooled Loans; and




(e)

Any transfer pursuant to Paragraph 30 [Due on Sale] of the Mortgage shall be
subject to the cross-collateralization and cross default provisions herein,
including the Borrower Guarantees and the Second Security Instruments.  Any
transferee under such Section must assume all obligations under such
cross-collateralization and cross default provisions.




Section 3.7

Reserved.  




Section 3.8

Substitution of Loan.  Notwithstanding the provisions of Paragraph 7 of the Note
or Paragraph 30 of the Mortgage, Borrower may request that Lender permit
Borrower to prepay the Loan in full at par from the proceeds of a substitute
first mortgage loan (“Substitute Loan”) to be funded by Lender to Borrower and
secured by a substitute property owned in fee simple as provided below (which
was not previously any of the Pooled Properties hereunder) (“Substitute
Property”) and to obtain a release of the Property from the Security Instruments
upon and subject to the following terms and conditions (“Substitution”):




(a)

Borrower must submit a written request (“Substitution Request”) to Lender for
the proposed Substitute Loan identifying the proposed Substitute Property at
least ninety (90) days prior to the proposed closing date for the Substitution.
 Lender shall evaluate the request for the proposed Substitute Loan and the
proposed Substitute Property in its sole discretion pursuant to its then
customary underwriting and pricing criteria.  The amount of the Substitute Loan
requested must be at least the amount of the unpaid principal balance of the
Loan. Lender may review such items as it may require in its sole discretion,
including, but not limited to, location, occupancy, lease term, rollover, tenant
exposure, and tenant’s credit.

(b)

The owner of the Substitute Property (and borrower under the Substitute Loan)
must be either (1) the Borrower, or (2) a single asset affiliate of Guarantor
having the identical beneficial ownership structure and management control as
the Borrower.

(c)

The Substitute Property must be a similar income producing property as the
Property.  Under no circumstances shall Lender permit any special purpose
properties (for example, hotels, motels, mobile home parks, health or senior
care facilities).  The Substitute Property must be located in the continental
United States.

(d)

Lender in its sole discretion shall acknowledge within ten (10) business days of
the Lender’s receipt of the Substitution Request whether the proposed Substitute
Property appears to be acceptable to permit the Substitution.  If in the
Lender’s sole discretion it is determined that the proposed Substitute Property
is equal to or greater in quality than the Property, then Lender, through its
loan correspondent, HFF,  will process the Borrower’s formal request to make the
Substitute Loan.  The proposal will be reviewed by and presented to Lender’s and
Voya Investment Management LLC’s investment review committee pursuant to each of
their then current commercial mortgage loan policies, practices, standards and
procedures for approval in their sole and absolute discretion.  If the
investment review committee approves the formal request for Substitute Loan and
Substitute Property, the Substitution will be subject to the other conditions
outlined herein.

(e)

No more than two (2) Substitutions in the aggregate shall be closed during the
entire term of the Pooled Loans among all of the Pooled Properties.  Of the
total of two (2) Substitutions described in the preceding sentence, only one (1)
Substitution may be closed prior to June 30, 2019, and only one (1) Substitution
may be closed during the period commencing July 1, 2019 and ending June 30,
2024.  From and after July 1, 2024, the rights hereunder may not be exercised,
and the terms of this Section 3.08 shall be deemed null and void.

(f)

Borrower shall pay a processing fee to Lender equal to $50,000 (“Processing
Fee”) at closing of each and every approved Substitution.  A “Substitution
Deposit” of $5,000 shall be required with submission of each Substitution
Request, which deposit shall be applied to the Processing Fee at closing of the
Substitution.  The Substitution Deposit and Processing Fee contemplated by this
subsection are in addition to reasonable outside counsel attorneys’ fees and
expenses incurred in the preparation, negotiation, documentation, due diligence
review and closing of such Substitution.

(g)

All improvements on the Substitute Property shall have been completed in a good
and workmanlike manner and in compliance, in all material respects, with all
applicable Requirements prior to closing of the Substitution. The Substitute
Property must be lien free and all land, improvements and personal property paid
for in full.

(h)

The appraised fair market “As Is” value of the Substitute Property shall be
equal to or greater than the greater of (1) the then-appraised fair market
value, or gross sales proceeds, as the case may be, of the ’Property and (2) the
original appraised value of the ’Property as set forth in the appraisal
delivered to Lender in connection with the closing of this Loan.  The fair
market “As Is” value of the Property and Substitute Property shall be determined
by a firm of appraisers approved by the Lender, based on an MAI appraisal
satisfactory to Lender, dated not more than ninety (90) days prior to the
closing of the Substitute Loan.  All costs of such appraisals shall be paid by
the Borrower on or prior to the closing of the Substitute Loan.

(i)

The actual net operating income relating to the Substitute Property (based upon
the trailing twelve (12) month financial results or such shorter period, as
Lender deems appropriate, for a Substitute Property opened for less than one
year) shall equal or exceed the actual net operating income relating (based upon
the trailing twelve (12) month financial results or such shorter period, as
Lender deems appropriate, for the Substitute Property opened for less than one
year) to the Property.

(j)

The Pooled Properties, excluding the Property and including the Substitute
Property, must have a Debt Yield equal to or in excess of 13% and must be at
least 90% leased and occupied on a square foot basis.  As used herein, “Debt
Yield” shall mean the quotient of (A) net cash flow of all Pooled Properties
(excluding the Property and including the Substitute Property) divided by (B)
the projected outstanding principal balance of the Pooled Loans (excluding the
Property and including the Substitute Property) on the date of the release.

(k)

Lender’s outside counsel shall prepare and owner of the Substitute Property (as
described in subsection (b) above) shall execute a new note, mortgage,
assignment of rents and leases, loan agreement, environmental indemnities,
borrower’s certificate, and all other loan documents Lender shall deem
appropriate, including, but not limited to, (1) all documents necessary to cross
collateralize and cross default the Substitute Loan with the other Pooled Loans
(as described in Section 3.06) and (2) any modification of the existing Loan
Documents (all of which shall be substantially in the form of the applicable
documents executed in connection with the Loan with such changes thereto as
Lender reasonably deems appropriate to reflect the terms and circumstances of
the Substitution Loan and Substitute Property) (collectively, the “Substitute
Loan Documents”).

(l)

Prior to the closing of the Substitution Loan, Borrower shall be required to
supply for Lender’s review and approval due diligence materials and such other
materials as may then be customarily required as part of its then current
commercial loan closing policies, procedures, standards and practices for
properties of similar type and in similar locations as the Substitute Property,
including, without limitation, a current as-built ALTA survey, proof of adequate
insurance, title insurance in conformance with the Lender’s requirements, proof
of compliance with governmental regulations, tenant estoppel certificates, and
subordination, non-disturbance and attornment agreements.  At the Borrower’s
sole cost and expense, Lender shall receive for review and approval all
additional due diligence materials in any way relating to the Substitute
Property, including but not limited to, an MAI appraisal, hazardous substance
report, engineer report and seismic report as required by Lender in its sole
discretion.  The items listed in this section are not exhaustive.

(m)

The Substitute Loan Documents, financing statements and other instruments
required to perfect the liens in the Substitute Property and all collateral
under such documents shall have been recorded, registered and filed (as
applicable) in such manner as may be required by law to create a valid,
perfected lien and security interest with respect to the Substitute Property and
the personal property related thereto.  The liens created by the Substitute Loan
Documents shall be first liens and security interests on the Substitute Property
and the personal property related thereto (except the second security instrument
securing the guaranty), subject only to such exceptions as Lender shall approve
in its sole discretion.  At closing of the Substitute Loan, the Borrower (or
other new borrower permitted under subsection (b) above) shall have good and
marketable title to the Substitute Property and good and valid title to any
personal property located thereon or used in connection therewith, in each case
satisfactory to the Lender.

(n)

Lender shall have received (1) a consent to the Substitution by any “Carve-Out”
or other guarantors or indemnitors on the Loan in addition to Borrower and (2)
such other instruments and agreements and such certificates and opinions of
counsel, in form and substance satisfactory to the Lender in connection with
such Substitution as it may reasonably request.

(o)

Borrower shall consider all implications for documentary stamp and intangibles
taxes on the Substitute Loan that shall arise in connection with such
Substitution.  Lender shall require payment of all such documentary stamp and
intangibles taxes required by law and authorities having jurisdiction as a
condition of closing the Substitute Loan in the jurisdiction where the
Substitute Property is located regardless of whether the taxing authority
imposes taxes duplicative of those incurred at the original closing of the Loan
where the Property is located.

(p)

No uncured Event of Default shall exist under any other Loan Documents on the
date of Substitution Request or at closing of the Substitute Loan.

(q)

Lender shall be satisfied that no material adverse change in the financial
condition, operations or prospects of Borrower and its managers and other major
principals has occurred after closing of the Pooled Loans.  Lender shall be
entitled to request copies of financial statements and such other financial
information as it shall reasonably require in order to assess the financial
status of the Borrower (or new borrower permitted pursuant to subsection (b)
above) and to determine and/or estimate the solvency of such entity prior to and
following the closing of the Substitution.  Lender shall not be required to
close a proposed Substitution in the event it reasonably determines that the
Borrower (or new borrower under (b) above) is or, upon completion of the
Substitution, may become insolvent within the meaning of the term under the
federal bankruptcy code.

(r)

The Borrower shall pay all customary and reasonable out-of-pocket costs and
expenses incurred in connection with any such Substitution and the customary and
reasonable out-of-pocket fees and expenses incurred by Lender, its outside
counsel and its loan correspondent and/or loan servicer in connection therewith.
 Without limiting the generality of the foregoing, the Borrower shall, in
connection with, and as a condition to, each Substitution, pay (1) the
reasonable costs and expenses of obtaining all property condition assessments,
appraisal reports, environmental site assessments and if applicable, seismic
reports required by Lender in connection with such Substitution, and (2) all
 recording charges, title insurance charges, and stamp and/or mortgage or
similar taxes, transfer taxes relating to such Substitution.  Borrower may
request estimates from the applicable appraisers and consultants before the
reports and assessments contemplated under clause (1) above are ordered, and if
the Borrower objects to paying the estimated costs of such reports, the Borrower
may withdraw its request for Substitution and receive a refund of the
Substitution Deposit. Once a report or assessment is ordered, the Borrower shall
be responsible for payment of the associated cost thereof.

(s)

Notwithstanding anything herein to the contrary, the rights granted under this
Section 3.08 may not be exercised by Borrower unless and until the Property has
achieved, for a consecutive three (3) month period, an annualized effective
gross income of at least $2,200,000 from lease encumbering not more than 86% of
the net rentable square feet of the Property.

Section 3.9

Letter of Credit.  In the event Lender requires or agrees to accept a letter of
credit in satisfaction of any requirement herein, said letter of credit and any
extension, renewal, or replacement thereof shall be an unconditional,
irrevocable letter of credit issued by a bank approved by Lender and in
substance and form acceptable to Lender.  Said letter of credit shall not
contain any conditions for its cashing beyond presentation by its authorized
representative.  Its term shall be for not less than three (3) months beyond the
end of the time period, or any extension thereof, specified by Lender for
satisfaction of such requirement.




Section 3.10

Prohibition on Dry Cleaners.  Borrower shall not, during the term of the Pooled
Loans, conduct or permit any tenant to conduct any dry cleaning operations on or
at the Property.  Notwithstanding the foregoing, the operation of a dry cleaning
facility by a tenant at any of the Pooled Properties will not constitute a
default under the Loan Documents so long as such operation is conducted at all
times in accordance with all applicable Environmental Laws (as defined in the
Mortgage) and such tenant is actively taking all necessary steps related to its
operations in order to prohibit a release of any Hazardous Substances (as
defined in the Mortgage) on, in or under the applicable Pooled Property. Any
such tenancy and its operation of a compliant dry cleaning system shall not be
deemed a waiver of nor be deemed to void or limit any covenants and
indemnifications provided by Borrower or any guarantor of the Loan under the
Environmental Indemnification Agreement executed in connection herewith.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows:

Section 4.1

Organization; Authorization; Valid and Binding Obligations.  Borrower is a
limited liability company duly organized and validly existing under the laws of
the state of its incorporation or organization.  Borrower is duly qualified and
authorized to do business and is in good standing in all other states and
jurisdictions where the ownership of property or the nature of the business
transacted by it, makes such qualification necessary, including, without
limitation, the state where the Property is located.  Borrower has all requisite
power and authority to execute and deliver the Loan Documents and the
Environmental Indemnification Agreement, to perform its obligations under such
Loan Documents and the Environmental Indemnification Agreement and to own its
property and carry on its business.  The Loan Documents and the Environmental
Indemnification Agreement have been duly authorized by all requisite corporate,
partnership or other action on the part of Borrower and duly executed and
delivered by authorized officers, partners or other representatives (as the case
may be) of Borrower.  Each of the Loan Documents and the Environmental
Indemnification Agreement constitutes a valid obligation of Borrower, legally
binding upon and enforceable against Borrower in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity.




Section 4.2

Financial Statements.  Borrower covenants and agrees that it will keep and
maintain books and records of account, or cause books and records of account to
be kept and maintained in accordance with Paragraph 25 of the Mortgage.




Section 4.3

Actions Pending.  There is no action, suit, investigation or proceeding pending
or, to the knowledge of Borrower, threatened against Borrower, the Property or
any other properties, assets or rights of Borrower, by or before any court,
arbitrator or administrative or governmental body.




Section 4.4

Title to Land.  The Land is free and clear of all liens and encumbrances, except
for the Security Instruments and except as specifically set forth in the
mortgagee title policy(ies) delivered to Lender in connection with the Loan.




Section 4.5

Taxes.  Borrower has filed all federal, state and other income tax returns prior
to the required filing date which, to the knowledge of Borrower, are required to
be filed, and has paid all Taxes as shown on such returns and on all assessments
received by it to the extent that such Taxes have become due, except such Taxes
as are not due or which are being contested in good faith by Borrower by
appropriate proceedings for which adequate reserves have been established in
accordance with sound accounting practices consistently applied or by any tenant
under any Leases, in which case such contest is being conducted as permitted
pursuant to the applicable Lease(s).




Section 4.6

Conflicting Agreements and Other Matters.  Neither the execution nor delivery of
this Agreement, nor fulfillment of or compliance with the terms and provisions
of this Agreement, will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien (other than any Lien arising
under any Loan Document) upon the Property or any other properties or assets of
Borrower, the charter or by-laws or other organizational documents of Borrower,
any award of any arbitrator or any agreement, instrument, order, judgment,
decree, statute, law, rule or regulation to which Borrower, the Property or any
other properties or assets of Borrower is subject.




Section 4.7

Governmental Consent.  Except for any recording or filing which may be required
by applicable law to perfect or maintain the perfection of Lender’s Liens in the
Collateral, no consent, approval or authorization of, or declaration or filing
with, any governmental authority is required for the valid execution, delivery
and performance by Borrower of the Loan Documents or the Environmental
Indemnification Agreement or the consummation of any of the transactions
contemplated by the Loan Documents.




Section 4.8

Disclosure.  Neither this Agreement nor any other document, certificate or
statement furnished to Lender by Borrower in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein not materially
misleading.




Section 4.9

Organization Documents.  Borrower has been formed, and is existing pursuant to
the terms of its organizational documents, true and exact copies of which have
been delivered by Borrower to Lender.




Section 4.10

Improvements.  All certificates, permits and licenses required in connection
with the ownership, operation and occupancy of the Property have been issued and
are in full force and effect.




Section 4.11

No Event of Default.  The Loan Documents and the Environmental Indemnification
Agreement have been complied with and are in full force and effect and no Events
of Default exist thereunder; Borrower has no knowledge of any facts or
circumstances, which with the giving of notice or passage of time (or both)
would constitute an Event of Default thereunder, and all obligations and
agreements required to be performed by Borrower thereunder have been performed.




Section 4.12

Compliance with Requirements.  To the best of Borrower’s knowledge, the
Improvements have been constructed free from faults and defects, and in all
respects conform to and comply with all valid and applicable laws, ordinances,
regulations and rules of all governmental entities having jurisdiction over, and
all covenants, conditions, restrictions and reservations affecting the Land and
the Improvements (the “Requirements”). Borrower has no knowledge of any
noncompliance (either substantial or unsubstantial) of the Improvements with any
of the applicable Requirements.




Section 4.13

Condition of Land and Improvements.  Neither the Land nor the Improvements have
been injured or damaged by fire or other casualty which has not been restored.




Section 4.14

Personalty.  Except as otherwise expressly provided in the Leases, title to all
goods, materials, supplies, equipment, machinery and other personal property and
fixtures used in the operation or maintenance of the Property, is vested in
Borrower free and clear of all liens, encumbrances and security interests, other
than the lien and security interest of the Security Instruments, and Borrower
has not executed any security agreement, purchase order or other contract or
agreement under which any person or other entity is granted or reserves the
right to retain title to, remove or repossess any of such goods, materials,
supplies, equipment, machinery or other personal property or fixtures.




Section 4.15

Zoning.  Under the applicable zoning ordinance of each jurisdiction in which
each parcel of Land is located, each parcel of Land is zoned in a zoning
classification that permits the use of the Land and Improvements for all
purposes as currently used, without any conditions other than with respect to
which such conditions have been complied in full and without exception.
 Furthermore, to the best of Borrower’s knowledge, in the event the Improvements
were damaged or destroyed, the Improvements could be restored or reconstructed
as they now exist without the requirement of any zoning variance or waiver.




Section 4.16

Restrictions.  To the best of Borrower’s knowledge, the Land is not subject to:
(i) any use or occupancy restrictions, except those imposed by applicable zoning
laws and regulations, except any such restrictions described in the mortgagee
title policy(ies) delivered to Lender in connection with the Loan and those
restrictions set forth in the Security Instruments; (ii) special taxes or
assessments; (iii) utility tap-in fees, except those generally applicable
throughout the tax districts in which the Land is located; or (iv) charges or
restrictions, whether existing of record or arising by operation of law,
unrecorded agreement, the passage of time or otherwise, except any such charges
or restrictions described in the mortgagee title policy(ies) delivered to Lender
in connection with the Loan.




Section 4.17

Status of Service Contracts.  Borrower is not in default under any development,
management, service or other agreements and contracts relating to the operation
or management of the Property in a manner which could reasonably be expected to
have a Material Adverse Effect; there is no material default on the part of any
other party to any of such contracts, there is no material default of Borrower
under any such contracts or the existence of any facts or circumstances, which
with the giving of notice or passage of time (or both), would constitute a
material default under any of such contracts, which defaults could reasonably be
expected to have a Material Adverse Effect.  Such contracts have not been
modified or amended in any material respect since the date true and correct
copies of the same were delivered to Lender by Borrower.  Borrower has not done
or omitted to do any act so as to be estopped from exercising any of its rights
under any of such contracts, and there is no assignment of any of Borrower’s
rights under any of such contracts to any person or entity, other than Lender.




Section 4.18

Status of Leases.  Borrower is not in default under any of the Leases, and there
is no default on the part of any other party to any Lease, which defaults could
reasonably be expected to have a Material Adverse Effect.  The Leases are legal,
valid and binding agreements enforceable against Borrower and the tenants
thereunder in accordance with their terms, and none of the Leases have been
modified or amended in any material respect since the date true and correct
copies of the same were delivered to Lender by Borrower.  Borrower has not done
or omitted to do any act so as to be estopped from exercising any of its rights
under any of the Leases, and there is no assignment of any of Borrower’s right
under any of such contracts to any person or entity other than Lender.




Section 4.19

Encroachments.  Except as shown on those certain surveys previously delivered to
Lender in connection with the Loan, there are no encroachments on the Land;
there are no strips or gores within or affecting the boundaries of the Land; and
all Improvements are situated entirely within the boundaries of the Land and
within any applicable building lines.




Section 4.20

Access.  All streets and roads necessary for access to the Land have been
completed, dedicated to public use and accepted for maintenance for all
necessary governmental entities.




Section 4.21

Availability of Utilities.  Except as set forth in that certain Certificate of
Borrower executed and delivered in connection herewith, all utility facilities
and services necessary for the full use, occupancy and operation of the
Improvements are available to the Land through public or private easements or
rights-of-way at the boundaries of the Land, including, without limitation,
water, storm and sanitary sewer, electricity and telephone.




Section 4.22

Brokerage Commissions.  All real estate and land brokerage commissions payable
in connection with the acquisition of the Land, construction of the Improvements
and the Loan, and all brokerage commissions or finders fees due and payable in
connection with the current terms of any of the Leases, have been paid in full,
or will be paid in full upon the execution of this Agreement.




Section 4.23

Composition of Property.  Subject to the matters disclosed in the title policies
delivered to Lender in connection with the Loan, the Property includes all
improvements and land, and other estates and rights (including, without
limitation, any appurtenant easement rights and covenants and restrictions)
which are necessary to allow for the continued use thereof as industrial
buildings or other uses presently in effect as of the date of this Agreement,
and as may be required by any of the Requirements, or to satisfy all tenant
requirements under the Leases.




ARTICLE V




COVENANTS




For so long as this Agreement is in effect, and unless Lender expressly consents
in writing to the contrary, Borrower covenants and agrees to comply with the
following covenants:




Section 5.1

Operating Statements and Rent Roll.  Borrower shall deliver to Lender operating
statements and rent rolls as required in Paragraph 25 of the Mortgage.




Section 5.2

Books and Records.  Borrower shall keep its books, records and accounts in
accordance with accepted industry standards and as required hereunder and under
the Loan Documents.




Section 5.3

Maintenance of Existence, Properties, Licenses, Etc.  Except to the extent
otherwise permitted hereby, Borrower will do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect the
corporate, partnership or other legal existence of Borrower and the patents,
trademarks, service marks, trade names, service names, copyrights, licenses,
leases, permits, franchises and other rights, that continue to be useful in some
material respect to the business of Borrower or to the operation of the
Property, and at all times maintain, preserve and protect all licenses, leases,
permits, franchises and other rights that continue to be useful in some related
material respect to the business of Borrower or to the operation of the
Property.




Section 5.4

Payment of Taxes and Claims.  Borrower will pay and discharge or cause to be
paid and discharged all Taxes, assessments and governmental charges or levies
imposed upon it or upon its respective income and profits or upon any of its
property, real, personal or mixed or upon any part thereof, before the same
shall become in default as well as all lawful claims for labor, materials and
supplies or otherwise, which, if unpaid, might become a Lien or charge upon such
properties or any part thereof.




Notwithstanding anything contained herein to the contrary, Borrower shall not be
required to pay or discharge any taxes, assessments or other charges of the
nature referred to in the Mortgage Paragraphs 2 (Maintenance, Repair and
Restoration of Improvements, Payment of Liens, etc.) and 3 (Payment of Taxes) so
long as the Borrower shall in good faith contest the same or the validity
thereof by appropriate legal proceedings which shall operate to prevent the
collection of the levy, lien or imposition so contested and the sale of the
Premises, or any part thereof, to satisfy any obligation arising therefrom,
provided that the Borrower shall give such security as may be demanded by the
Lender to insure such payments and prevent any sale or forfeiture of the
Property by reason of such nonpayment, failure of performance or contest by
Borrower.  Any such contest shall be prosecuted with due diligence and the
Borrower shall promptly after final determination thereof pay the amount of any
levy, lien or imposition so determined, together with all interest and
penalties, which may be payable in connection therewith.  Notwithstanding the
provisions of this paragraph, Borrower shall (and if Borrower shall fail so to
do, Lender may but shall not be required to) pay any such levy, lien or
imposition notwithstanding such contest if in the reasonable opinion of the
Lender, the Property shall be in jeopardy or in danger of being forfeited or
foreclosed.




Section 5.5

Parking Requirements.  At all times during the term of the Loan, there shall be
sufficient parking spaces to satisfy requirements of all Leases, parking or
cross-parking agreements, and applicable zoning requirements and other
Requirements.




Section 5.6

Expenses.  Borrower shall pay all cost, fees, documentary stamp taxes,
intangibles taxes and charges of closing of the Loan, including, without
limitation, Lender’s attorneys’ fees, recording costs, environmental audit
costs, survey and appraisal costs, title examination fees, and title insurance
premiums.




Section 5.7

Indemnity.  Borrower covenants and agrees to indemnify and hold Lender harmless
from and against any and all claims for brokerage fees or commissions with
respect to the making or consummation of the Loan, and all claims, actions,
suits, proceedings, costs, expenses, losses, damages and liabilities of any
kind, including but not limited to attorneys’ fees, expenses, penalties and
interest, which may be asserted against or incurred by Lender by reason of any
matter relating directly to the Loan, and arising out of the ownership,
condition, development, construction, sale, rental or financing of the Property
or any part thereof, other than to the extent arising as a direct result of the
gross negligence or willful misconduct of Lender.  The foregoing indemnity shall
survive the payment and performance of all Obligations to Lender under the Loan
Documents, and should Lender incur any liability for or in defense of any of the
foregoing matters, the amount thereof (and all costs, expenses and attorneys’
fees incurred by Lender in connection therewith) shall be added to the principal
amount of the Loan and shall bear interest at the Default Rate (as defined in
the Note) to the extent permitted by applicable law.  Furthermore, Borrower
covenants that, upon notice from Lender that any action or proceeding has been
brought against Lender by reason of any such matters, Borrower shall promptly
resist or defend such action or proceeding in a manner satisfactory to Lender at
Borrower’s expense.




Section 5.8

Fiscal Year.  Borrower shall not change its fiscal year except upon prior
written notice to Lender.




Section 5.9

Estoppel Certificates.  Borrower shall, from time to time, upon request by
Lender, promptly execute, acknowledge and deliver to Lender a certificate of
Borrower stating the amount of principal and interest then owing on the
Obligations, whether or not any setoffs or defenses exist with respect to all or
any part of the Obligations, and, if any such setoffs or defenses exist, stating
in detail the specific facts relating to each such setoff or defense.  Any such
certificate may be relied upon by any prospective assignee of Lender.




Section 5.10

Replacement of Note.  Upon receipt of notice from Lender of the loss, theft,
destruction or mutilation of the Note, Borrower shall execute and deliver, in
lieu thereof, a replacement note identical in form and substance to the Note and
dated as of the date of the Note, and upon such execution and delivery all
references in the Loan Documents and the Environmental Indemnification
Agreement, or in the loan documents and the environmental indemnification
agreements for the Affiliate Loans, to such Note so replaced shall be deemed to
refer to such replacement note.




Section 5.11

Notification of Name Change; Location.  Borrower shall furnish Lender with
notice of any change in Borrower’s name or address or principal place of
business within fifteen (15) days of the effective date of such change, and
Borrower shall promptly execute any financing statements or other instruments
deemed necessary by Lender to prevent any filed financing statement from
becoming misleading or losing its perfected status.




Section 5.12

No Joint Venture.  Neither the provisions of any of the Loan Documents or the
Environmental Indemnification Agreement nor the acts of the parties thereto
shall be construed to create a partnership or joint venture between Borrower and
Lender.




Section 5.13

Loans by Partners and Affiliates.  Borrower agrees that any loan or other
advance heretofore or hereafter made to Borrower by a partner, member or any
Affiliate shall be subordinate in all respects to the Loan, and Borrower agrees
that, following any Event of Default, and until repayment of the Obligations,
Borrower shall make no repayment to the partner, member or Affiliate of any such
loan or advance.




ARTICLE VI




NO FURTHER DISBURSEMENTS




Section 6.1

No Further Disbursements.  Borrower agrees that the Loan has been fully
disbursed by Lender.  Lender shall have no further duty or obligation to make
any additional advances or disbursements to Borrower under the Loan or
otherwise.




ARTICLE VII




EVENTS OF DEFAULT




Section 7.1

Events of Default.  Each of the following events shall constitute an Event of
Default under this Agreement:




(a)

The occurrence of an Event of Default under the Security Instruments or any of
the other Loan Documents or the Environmental Indemnification Agreement.




(b)

Should any Default occur in the performance or observance of any term, condition
or provision contained in this Agreement which does not relate to the nonpayment
of any monetary sum, and such Default is not cured within thirty (30) days
following written notice thereof by Lender to Borrower or within such longer
period of time, not exceeding an additional thirty (30) days, as may be
reasonably necessary to cure such non-compliance if Borrower is diligently and
with continuity of effort pursuing such cure and the failure is susceptible of
cure within such additional period of thirty (30) days.




(c)

Should any representation or warranty made by Borrower herein or in any of the
other Loan Documents or the Environmental Indemnification Agreement be false or
misleading in any material respect on the date as of which made (or deemed
made).




(d)

Should Borrower be terminated, liquidated, dissolved or otherwise cease to
exist.




Section 7.2

Remedies.  Upon the occurrence of an Event of Default, Lender may, in its
discretion, exercise one or more of the following remedies:




(a)

To accelerate the maturity of the Obligations and declare the entire unpaid
principal balance of, and any unpaid interest then accrued on, the Note,
together with any Prepayment Premium, without demand or notice of any kind to
Borrower or any other Person, to be immediately due and payable.




(b)

Take all, any or any combination of the actions Lender may take under any of the
other Loan Documents or the Environmental Indemnification Agreement upon the
occurrence of a default or an event of default thereunder, notwithstanding the
fact that the event that is an Event of Default hereunder may not constitute a
default or an event of default under any such other Loan Document or the
Environmental Indemnification Agreement, including, without limitation
acceleration of the Obligations evidenced by the Note and foreclosure and sale
of the Land and the Improvements under the Security Instruments.




(c)

Perform, or cause to be performed, any obligation, covenant or agreement that
Borrower has failed to perform or comply with, and in such event all costs and
expenses incurred by Lender in performing any such obligation, covenant or
agreement shall be added to the Obligations and shall be secured by the Security
Instruments, and shall bear interest at the Default Rate (as defined in the
Note) from the date paid or incurred by Lender, and the interest thereon shall
also be added to and become a part of the Obligations and shall be secured by
the Security Instruments.




(d)

Continue to act, with respect to Borrower and the Loan, as if no Event of
Default had occurred, which continuance shall not be or be construed as a waiver
of Lender’s rights; and assert the Event of Default and take any action provided
for herein at any time after the occurrence and during the existence of the
Event of Default.




(e)

Proceed as authorized by law to obtain payment of the Loan.




(f)

Take all, any, or any combination of the actions Lender may take under
applicable law or equity subject to the limitations on liability of Borrower
contained herein and in the Note and the Security Instruments.




No failure or delay on the part of Lender to exercise any right or remedy
hereunder or under the Loan Documents or the Environmental Indemnification
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder preclude any further exercise thereof
or the exercise of any further right or remedy hereunder or under the Loan
Documents or the Environmental Indemnification Agreement.  No exercise by Lender
of any remedy under the other Loan Documents or the Environmental
Indemnification Agreement shall operate as a limitation on any rights or
remedies of Lender under this Agreement, except to the extent of moneys actually
received by Lender under the other Loan Documents or the Environmental
Indemnification Agreement.




Section 7.3

Costs and Expenses.  All costs and expenses incurred by Lender in connection
with any of the actions authorized in this Article, including without limitation
attorneys’ fees, shall be and constitute a portion of the Loan, secured in the
same manner and to the same extent as the Loan, even though such costs and
expenses may cause the amount of the Loan to exceed the face amount of the Note.
 Whenever the terms of this Agreement require Borrower to pay attorneys’ fees of
Lender, such obligation shall extend only to reasonable attorneys’ fees, without
regard to statutory interpretations, actually incurred at normal hourly rates.




Section 7.4

Remedies Cumulative.  The foregoing remedies are cumulative of, and in addition
to, and not restrictive or in lieu of, the other remedies provided for herein
and the remedies provided for or allowed by the other Loan Documents or the
Environmental Indemnification Agreement, or provided for or allowed by law, or
in equity.




ARTICLE VIII

MISCELLANEOUS

Section 8.1

Notices.

(a)

All notices, demands, requests, and other communications desired or required to
be given hereunder (“Notices”), shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.




(b)

All Notices shall be deemed given and effective upon the earlier to occur of (i)
the hand delivery of such Notice to the address for Notices; (ii) one business
day after the deposit of such Notice with an overnight courier service by the
time deadline for next day delivery addressed to the address for Notices; or
(iii) three business days after depositing the Notice in the United States mail
as set forth in (a)(iii) above.  All Notices shall be addressed to the following
addresses:




Borrower:

Hartman Bent Tree Green, LLC

c/o Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Louis T. Fox, III, CFO




With a copy to:

Hartman Bent Tree Green, LLC

c/o Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Katherine N. O’Connell, General Counsel




Lender:

Security Life of Denver Insurance Company

c/o Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Mortgage Loan Servicing Department




and to:

Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Real Estate Law Department




With a copy to:

Bryan Cave LLP

One Atlantic Center

Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Johnny D. Latzak, Jr., Esq.




or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice; provided, however, that the
“copy to” Notice to be given as set forth above is a courtesy copy only; and a
Notice given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.




Section 8.2

No Waiver; Remedies Cumulative.  No failure or delay on the part of Lender in
exercising any right or remedy hereunder and no course of dealing between
Borrower and Lender shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy hereunder or under the Note preclude any
other or further exercise thereof or the exercise of any other right or remedy
hereunder.  The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which Lender would otherwise have.  No
notice to or demand on Borrower not required hereunder or under any other Loan
Document in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
Lender to any other or further action in any circumstances without notice or
demand.




Section 8.3

Successors and Assigns; Sale of Interest.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective legal
representatives, successors and permitted assigns of the parties hereto;
provided that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender, other than to
the extent expressly permitted by the Security Instruments.  Lender may sell or
assign all or any part of Lender’s rights, title or interests hereunder and
under the other Loan Documents or the Environmental Indemnification Agreement
without the prior written consent of Borrower; provided, however that any such
assignment shall not increase any of the obligations of Borrower under the Loan
Documents or the Environmental Indemnification Agreement.  In that event, such
successor or assignee shall be entitled to all of the rights of Lender under the
Loan Documents or the Environmental Indemnification Agreement.




Section 8.4

Modification.  This Agreement shall not be modified or amended in any respect
except by a written agreement executed by the parties in the same manner as this
Agreement is executed.




Section 8.5

Time of Essence.  Time is of the essence of this Agreement and each of the other
Loan Documents and the Environmental Indemnification Agreement.




Section 8.6

Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Texas, without regard to principles of conflicts of laws thereof.




Section 8.7

Counterparts.  This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.




Section 8.8

Effectiveness; Survival.




(a)

This Agreement shall become effective on the date on which all of the parties
hereto shall have signed a copy hereof (whether the same or different copies)
and Lender shall have received the same.




(b)

All representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement, the other Loan Documents, the
Environmental Indemnification Agreement, and such other agreements and
documents, the making of the Loan hereunder and the execution and delivery of
the Note, and shall terminate at such time as the Obligations have been paid and
satisfied in full; provided, however, that the Environmental Indemnification
Agreement shall remain in full force and effect in accordance with the terms
thereof notwithstanding any payment and satisfaction of the Obligations.




Section 8.9

Severability.  In case any provision in or Obligation under this Agreement or
the other Loan Documents or the Environmental Indemnification Agreement shall be
invalid, illegal or unenforceable, in whole or in part, in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.




Section 8.10

Independence of Covenants.  All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitation of, another covenant, shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.




Section 8.11

Headings Descriptive.  The headings of the several sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.




Section 8.12

Termination of Agreement.  At such time as all Obligations have been paid and
satisfied in full, this Agreement shall terminate; provided however, that any
and all indemnity obligations of Borrower to Lender arising hereunder or under
any of the other Loan Documents, which are expressly stated to survive
satisfaction of the Obligations shall survive the termination of this Agreement
or such other Loan Documents, and provided further that all indemnity
obligations under the Environmental Indemnification Agreement shall survive such
payment and satisfaction of the Obligations as set forth in the Environmental
Indemnification Agreement.




Section 8.13

Entire Agreement. This Agreement and the other Loan Documents and the
Environmental Indemnification Agreement constitute the entire agreement between
Borrower and Lender with respect to the Loan, the other Obligations and the
Collateral and supersede all prior agreements, representations and
understandings related to such subject matters.




Section 8.14

Jury Trial Waiver; Consent to Forum.




(a)

TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER IRREVOCABLY WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
ENVIRONMENTAL INDEMNIFICATION AGREEMENTS OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER.




(b)

BORROWER ALSO AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE ENVIRONMENTAL
INDEMNIFICATION AGREEMENTS OR TO ENFORCE ANY JUDGMENT OBTAINED AGAINST BORROWER
IN CONNECTION WITH THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT, MAY BE BROUGHT BY
LENDER IN ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF THE STATE IN WHICH
LENDER’S ADDRESS SHOWN ABOVE IS LOCATED, OR IN ANY ONE OR MORE OTHER STATE OR
FEDERAL COURTS SITTING IN ANY COUNTY AND STATE IN WHICH ANY OF THE POOLED
PROPERTIES IS LOCATED.  BORROWER IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
AFORESAID STATE AND FEDERAL COURTS, AND IRREVOCABLY WAIVES ANY PRESENT OR FUTURE
OBJECTION TO VENUE IN ANY SUCH COURT, AND ANY PRESENT OR FUTURE CLAIM THAT ANY
SUCH COURT IS AN INCONVENIENT FORUM, IN CONNECTION WITH ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
ENVIRONMENTAL INDEMNIFICATION AGREEMENTS.




Section 8.15

Exculpation.  The personal liability of Borrower under this Agreement is limited
to the extent set forth in the Note.







6358983.1













[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








[LOAN AGREEMENT]

Voya No. 29056




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered on their behalf as of the date first above stated.







 

HARTMAN BENT TREE GREEN, LLC, a Texas limited liability company

 




By:   Hartman Income REIT Management, Inc.,
a Texas corporation, Manager










By:

   Allen R. Hartman, President













[SIGNATURES CONTINUED ON FOLLOWING PAGE]











[LOAN AGREEMENT]

 Voya No. 29056

S-1




--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PRECEDING PAGE]













 

LENDER:

 

SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation

 




By:

Voya Investment Management LLC, as

Authorized Agent




By:

Name:

Title:


























S-2

[LOAN AGREEMENT]

Voya No. 29056




--------------------------------------------------------------------------------

EXHIBIT “A”




SCHEDULE OF ENTITIES AND PROPERTIES







ENTITY

PROPERTY

Hartman Bent Tree Green, LLC

17300 N. Dallas Pkwy., Dallas, TX 75248

Hartman Cooper Street Plaza, LLC

4601 S. Cooper St., Arlington, TX 76017

Hartman Richardson Heights Properties, LLC

100 S. Central Expressway, Richardson, TX 75090

Hartman Mitchelldale Business Park, LLC

5400 Mitchelldale Rd., Houston, TX 77092;

533 N. Park Central Dr., Houston, TX 77092; and

600 N. Park Central Dr., Houston, TX 77092











[LOAN AGREEMENT]

Voya No. 29056

A-1


